The Chancellor.
The agreement stated in the complainant’s bill is not set out with sufficient certainty to enable the court to determine whether it is a valid agreement, or whether it is void as against the statute of champerty and maintenance. It is very evident, however, that if the agreement fonns any defence against the recovery back of the $25, which has been paid under the same,it is a legal defence which the complainants may avail themselves of in the suit against their agent in the court of law. It is at least doubtful wheththis court ought in any case to enforce the specific performance of an agreement entered into by a combination of individuals having a common interest to prosecute a contested claim. But certainly this court will not interfere, where it appears that some of the parties to the agreement have no interest in the controversy. Whether a party who has paid money under such an agreement can recover it back, is a question which must be left to the courts of law where the suits are pending. There is not sufficient equity in the bill to authorize the granting of a preliminary injunction.
There is another objection to this injunction in point of form, which is equally fatal. The bill does not state whether issue is joined in the suit at law or otherwise, so as to enable the injunction master to determine whether to take security under the statute, or to insert a provision in the injunction authorizing the defendants to proceed to trial and judgment at law, according to the 33d rule of this court. As this was not a mere bill of discovery but a bill for relief also, if no issua was joined in the suit at law it was irregular to allow a general injunction without inserting the provision allowing the party to proceed to trial and judgment; and if an issue had been joined the master had no authority to allow the injunction, without taking the security required by the statute. (Jenkins v. Wilde, 2 Paige’s Rep. 394.)
The injunction must therefore be dissolved with costs, so far as it affects the defendant Van Deuzen. As the other defendants have not joined in this application, and have no common interest with him in the prosecution of the suits at law to recover back their several payments, the injunction, so far as it affects their rights only, cannot be dissolved on the application of this defendant.